Citation Nr: 0913022	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected lumbar spine disorder. 

3.  Entitlement to special monthly compensation for loss of 
use of a creative organ. 

4.  Entitlement to an increased rating for pereonal 
tendonitis of the right ankle, rated 20 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to June 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions of November 2005 and May 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The issues of de novo entitlement to service connection for a 
cervical spine disorder; service connection for impotence, 
claimed as secondary to service-connected lumbar spine 
disorder; and special monthly compensation for loss of use of 
a creative organ; and an increased rating for pereonal 
tendonitis of the right ankle are addressed in the REMAND 
portion of the decision below.



FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2003 denied 
the Veteran's claim of service connection for cervical spine 
disorder.  

2.  The additional evidence obtained since the rating 
decision of April 2003 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a cervical spine disability.  

3.  The Veteran is service-connected for an adjustment 
disorder with depressed mood, rated 70 percent disabling; for 
a lumbar strain with degenerative discopathy of L4-5 and L5-
S1, rated 40 percent disabling; for residuals of a right 
shoulder injury with supraspinatous tendonitis, subacromial 
and subdeltoid bursitis with acromioclavicular joint 
effacement, rated 20 percent disabling; and for a right ankle 
peroneal tendonitis, rated 20 percent disabling, for a 
combined disability rating of 90 percent.  

4.  The service-connected disabilities preclude the Veteran 
from securing or following a substantially gainful 
occupation. 



CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the claim of 
service connection for a cervical spine disorder, is final.  
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

2.  The additional evidence presented since the RO rating 
decision of April 2003, denying the claim of service 
connection for a cervical spine disorder, is new and 
material, and the claim of service connection for a cervical 
spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The criteria for a total disability rating for 
compensation based on individual unemployability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the claim for a TDIU rating is granted, further 
consideration of VCAA compliance is not required.  Because 
the application to reopen a claim for service connection for 
a cervical spine disorder is granted, although de novo 
consideration of entitlement to that benefit is deferred 
pending further evidentiary development on remand, and 
because the claims for service connection for impotence, 
claimed as secondary to service-connected lumbar spine 
disorder, and for special monthly compensation for loss of 
use of a creative organ are remanded, further discussion of 
VCAA compliance as to these claims will be deferred.  


Cervical Spine

The RO originally denied the claim of service connection for 
a cervical spine disability in October 2002, notifying the 
Veteran of that action by letter later that month, because 
there was no evidence that the claimed disability existed.  
There was no evidence of treatment for a chronic neck 
disability in the service treatment records and while a VA 
outpatient treatment of May 2001 noted a complaint of back 
pain from the top of the neck to the low back, subsequent 
treatment records showed no evidence of treatment or 
diagnosis of a neck disability. 

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Later in October 2002 he claimed service connection for a 
neck disability as secondary to his service-connected low 
back disability. 

Most recently, the Veteran was notified by RO letter in April 
2003 of a denial that month of service connection for a neck 
disability, claimed as secondary to service-connected low 
back disability. The claim was denied because the evidence 
did not show the presence of a chronic neck disability or of 
a neck disability related to the service-connected low back 
disorder.  The Veteran did not appeal that decision. 

The Veteran applied to reopen that claim in January 2007 
alleging, in substance, that his claimed cervical spine, or 
neck, disability was due to his service-connected residuals 
of a right shoulder injury with supraspinatous tendonitis, 
subacromial and subdeltoid bursitis with acromioclavicular 
joint effacement. 

Evidence Previously Considered

As recited in the prior rating decisions, the evidence on 
file at the time of the most recent denial in April 2003 
included a VA outpatient treatment of May 2001 noting a 
complaint of back pain from the top of the neck to the low 
back but the evidence was otherwise negative for the presence 
of a cervical spine or neck disability.  

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

The claim was originally denied because the claimed 
disability was not incurred in service and more recently as 
not being due to the service-connected low back disability.  
But, it is now claimed, in addition to each of the foregoing 
theories, as also due to the service-connected right shoulder 
disability.  However, the fact that the theory of entitlement 
may have been expanded, the benefit claimed remains the same.  
In other words, the finality attaches to the denial of the 
benefit claimed, regardless of the theory of entitlement.  
Prior to Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), 
upon which the United States Court of Appeals for Veterans 
Claims based it decision in Bingham v. Principi, 18 Vet. 
App. 470 (2004), affm'd Bingham v. Nicholson, 421 F.3d. 1246 
(Fed. Cir. 2005) the law was that each theory of service 
connection was a separate claim but following these cases the 
holding has been that a claim is independent of the theory 
and, so, denial of a particular service connection claim is a 
denial on all potential theories of entitlement.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The current application to reopen the claim was received at 
the RO in October 2006. 

The additional evidence consists of VA records.  These 
include the report of VA cervical spine MRI in April 2006 
which found moderate left-sided C4-5 foraminal stenosis due 
to uncovertebral osteophyte formation. 

A VA orthopedic examination in April 2007 yielded a diagnosis 
of cervical spine myofascial syndrome. It was noted that 
there was demonstrated degenerative arthritis and disc 
disease in the cervical spine and it was felt that it was 
more likely than not that the neck pain was related to that 
and less likely that it was related to the Veteran's right 
shoulder.  

At the August 2008 travel Board hearing the Veteran testified 
his cervical spine disorder was manifested by stiffness and 
headaches.  Medical personnel had told him that his cervical 
spine disorder was due to his shoulder disability putting a 
strain on his neck and causing degenerative arthritis of the 
neck.  Transcript at 4-5.  He had begun having neck pain 
probably a year or two after developing his shoulder 
disability and the neck problem had progressed with age.  
Transcript at 5.  Although a recent VA examination had 
yielded an opinion that the Veteran's neck pain was more 
likely related to cervical arthritis than to a shoulder 
disability, the Veteran contended that other physicians had 
stated that his neck pain was caused by his shoulder 
disability.  Transcript at 6.  He testified that his 
inservice injury to his shoulder in 1984 or 1985 while a 
Special Forces medic also damaged his neck.  Transcript at 
12.  He had complained of neck pain during service.  
Transcript at 13-14.  He had been given Motrin for his pain.  
Transcript at 14.  All of his postservice treatment had been 
with VA and he had complained of neck pain shortly after 
service.  Transcript at 15-16. 

Analysis 

The claim was previously denied because a cervical spine or 
neck disability was not shown to exist.  The additional 
evidence establishes the existence of current disability of 
the cervical spine or neck, the absence of which was the 
basis for the previously denial of the claim.  For this 
reason, the additional evidence is new and material because 
it relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence showing current 
disability of the cervical spine or neck and, so, raises a 
reasonable possibility of substantiating the claim. 

As the evidence is new and material, the claim is reopened.  
However, de novo adjudication is deferred pending further 
evidentiary development. 


TDIU Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities at least one is ratable 
at 40 percent or more and the combined rating is 70 percent 
or more. 38 C.F.R. § 4.16.

The Veteran is service-connected for an adjustment disorder 
with depressed mood (associated with the service-connected 
lumbar spine disability) rated 70 percent disabling; lumbar 
strain with degenerative discopathy of L4-5 and L5-S1, rated 
40 percent disabling; residuals of a right shoulder injury 
with supraspinatous tendonitis, subacromial and subdeltoid 
bursitis with acromioclavicular joint effacement, rated 20 
percent disabling; and right ankle peroneal tendonitis, rated 
20 percent disabling. There is a combined disability rating 
of 90 percent.  

On VA psychiatric examination in August 2006 it was opined 
that the Veteran's service-connected psychiatric disorder 
would not preclude him from the activities of daily living.  
His Global Assessment of Functioning (GAF) was 48. 

On VA orthopedic examination in January 2007 it was reported 
that the Veteran's service-connected disabilities would 
likely render him unemployable than his other general health 
issues.  However, he was physically able to work and perform 
sedentary-type activities based on his history and physical 
examination findings. He seemed to be functioning 
satisfactorily as a clerk. 

In the Veteran's April 2007 VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, he reported 
that his disabilities had affected his full-time employment 
and he had become too disabled to work in 2001.  He had last 
worked full-time in March 2007 at a VA Medical Center.  He 
had left his last job because of disability and had tried to 
obtain employment since then.  He had four years of college 
education.  

An October 2007 VA outpatient treatment reflects that the 
Veteran's GAF was 21. 

The Veteran testified at the travel Board hearing that he had 
last worked from August 2006 to about February 2007 with 
Veterans Affairs in Texarkana as a "PSA."  But he had 
missed too many days of work and was terminated.  Prior to 
that, he had last worked in 2001.  Transcript at 8.  He had 
also lost that job because of his back disability, just as he 
had lost his job in 2007 due to his back disability.  He took 
multiple medications for his back disability.  Transcript at 
9.  There were about 5 or 6 precautions that he had to take 
due to taking the medications, including not driving. Also, 
his psychiatric disorder caused problems at work with others.  
Transcript at 10.  The service representative stated that the 
Veteran's last orthopedic examination in January had yielded 
an opinion from the examiner that the Veteran's service-
connected disabilities most likely rendered him unemployable 
but that due to the back disability alone the Veteran was 
physically able to work and perform some types of activities 
based on his history and physical examination findings, and 
could function as a clerk.  Transcript at 10.  However, the 
Veteran did not recall that examiner discussing the impact of 
the Veteran's service-connected psychiatric disorder.  
Transcript at 11. 

Analysis

In resolving all doubt in favor of the Veteran, the Board is 
required to interpret evidence in a manner most favorable to 
the Veteran.  Favorably interpreting, as the Board is 
required, the results of the VA examination in January 2007, 
one interpretation and conclusion is that the examiner was of 
the opinion that while the Veteran's service-connected 
orthopedic disorders would allow him to participate in 
clerical work, the service-connected disabilities as a whole 
precluded employment.  This is consistent with the most 
recent GAF score of 21.  

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 
indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or is unable to function in almost all areas 
of life (e.g., stays in bed all day, no job, home, or 
friends).  

Given this, and the Veteran's testimony, the Board concludes 
that the Veteran's service-connected disabilities can 
reasonably be expected to preclude substantially gainful 
employment.  Accordingly, entitlement to a TDIU rating is 
warranted. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a cervical spine disorder is reopened, 
and to this extent only the appeal is granted. 

Subject to the provisions governing the award of monetary 
benefits, a TDIU rating is granted. 


REMAND

Although the claim of service connection for a cervical spine 
disorder is reopened, further evidentiary development is 
required prior to deciding the claim of the merits.  
Similarly, further evidentiary development is required prior 
to deciding the claims of service connection for impotence, 
claimed as secondary to service-connected lumbar spine 
disorder, and special monthly compensation for loss of use of 
a creative organ. 

As to loss of use of a creative organ, the Veteran testified 
that he had erectile dysfunction, i.e., impotence.  
Transcript at 6.  Doctors had recommended that he not take 
medication for this because of side effects related to his 
service-connected disorders.  A doctor had informed him that 
his erectile dysfunction was related to nerve damage in his 
low back.  Transcript at 7.  This had not been recorded in 
writing.  Transcript at 16.  The record was to be held open 
for 30 days for the Veteran to obtain and submit a written 
statement or opinion from a physician.  Transcript at 16-17.  

However, no additional evidence was ever received from the 
Veteran or his representative. 

An August 2008 VA outpatient treatment notation reflects that 
the Veteran had requested a statement that his erectile 
dysfunction was due to back problems but it was explained 
that this was not the case, although it could be due to 
medical problems or medications.  However, that clinical note 
did not explain whether the other medical problems (which 
were not described) were service-connected or nonservice-
connected disorders or whether the medication(s) that might 
be implicated were taken for treatment of service-connected 
disorders. 

Although no testimony was adduced at the travel Board hearing 
as to the severity of the service-connected right ankle 
disorder, the appeal of the May 2007 RO denial of an 
increased rating was initiated by an October 2007 Notice of 
Disagreement, and after a November 2007 it was perfected by 
filing VA Form 9 in January 2008.  In the judgment of the 
Board further examination is needed to evaluate this 
disorder. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether the 
current disability of the cervical spine 
and neck, including any arthritis and any 
recently diagnosed myofascial pain 
syndrome, is at least as likely as not 
related to injury during service which 
gave rise to the Veteran's service-
connected right shoulder and low back 
disabilities or, alternatively, is the 
current condition at least as likely as 
not related to the service-connected right 
shoulder or low back disabilities, or a 
combination of service-connected 
disabilities.  That is, either caused by 
the service-connected disabilities or the 
service-connected disabilities aggravate 
any cervical spine or neck disorder 
(causing a permanent increase in the 
severity of the claimed cervical spine or 
neck disorder, as opposed to a temporary 
worsening of symptoms).

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether the Veteran now has impotence or 
other erectile dysfunction and, if so, 
whether it is at least as likely as not 
related to the service-connected low back 
disability.  That is, either caused by (1) 
the service-connected low back disability 
or, (2) any combination of service-
connected disabilities or, (3) medications 
for any service-connected disorder(s); or 
(4) that service-connected disability or 
disabilities, or medications for service-
connected or disabilities, aggravates any 
erectile dysfunction or impotence (causing 
a permanent increase in the severity of 
the claimed erectile dysfunction or 
impotence, as opposed to a temporary 
worsening of symptoms).

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current level of severity of the 
right ankle disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's right ankle 
in detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


